   Case 1:14-cv-07575-DLC-RWL Document 358 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 SECURITIES AND EXCHANGE COMMISSION,     :
                                         :
                          Plaintiff,     :         14 Civ. 7575 (DLC)
                                         :
                -v-                      :                ORDER
                                         :
 JASON COPE, IZAK ZIRK DE MAISON (F/K/A :
 IZAK ZIRK ENGELBRECHT) GREGORY          :
 GOLDSTEIN, STEPHEN WILSHINSKY, TALMAN :
 HARRIS, WILLIAM SCHOLANDER, JACK        :
 TAGLIAFERRO, VICTOR ALFAYA, JUSTIN      :
 ESPOSITO, KONA JONES BARBERA, LOUIS     :
 MASTROMATTEO, ANGELIQUE DE MAISON,      :
 TRISH MALONE, KIERNAN T. KUHN, PETER    :
 VOUTSAS, RONALD LOSHIN, GEPCO, LTD.,    :
 SUNATCO LTD., SUPRAFIN LTD.,            :
 WORLDBRIDGE PARTNERS, TRAVERSE          :
 INTERNATIONAL, and SMALL CAP RESOURCE :
 CORP.,                                  :
                                         :
                          Defendants,    :
 And                                     :
                                         :
 ANGELIQUE DE MAISON,                    :
                                         :
                          Relief         :
                          Defendant.     :
 --------------------------------------- X

DENISE COTE, District Judge:

     On July 30, 2018, this Court issued judgment in the above-

captioned case.   On August 30, 2019, the United States Court of

Appeals for the Second Circuit affirmed the judgment.         On July

2, 2020, the Supreme Court of the United States vacated the

judgment and remanded the case for further consideration in

light of Liu v. Securities and Exchange Commission, 140 S. Ct.
   Case 1:14-cv-07575-DLC-RWL Document 358 Filed 10/14/20 Page 2 of 2




1936 (2020).   On October 8, 2020, the Second Circuit remanded

the case for further proceedings consistent with Liu.

Accordingly, it is hereby

     ORDERED that parties shall submit, by October 27, 2020,

memoranda addressing the impact of Liu on the judgment entered

in this action.

     SO ORDERED:

Dated:    New York, New York
          October 14, 2011




                                    2
